UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7094


REGINALD C. SWEAT,

                Plaintiff - Appellant,

          v.

DARREN REITEN; JOSH TWEETY; BRUCE MILLER; ALBURY RINNICK,
Sergeant;   DANIEL   DUBOSE,   Captain;   SANDRA KIRCKLAND,
Sergeant, Official and Individual Capacities,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.      J. Michelle Childs, District
Judge. (9:10-cv-02083-JMC)


Submitted:   December 20, 2011            Decided:   December 23, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald C. Sweat, Appellant Pro Se.     Mason Abram Summers,
RICHARDSON, PLOWDEN & ROBINSON, PA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Reginald C. Sweat appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.   § 1983   (2006)    complaint.       We    have

reviewed the record and find no reversible error.                   Accordingly,

we affirm for the reasons stated by the district court.                      Sweat

v.   Reiten,    No.   9:10-cv-02083-JMC      (D.S.C.    Aug.   2,   2011).      We

dispense      with    oral   argument   because       the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2